DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 – 4 are pending in the application and under consideration for this office action.

Information Disclosure Statement
It is noted that no copies of foreign patent documents and non-patent literature cited in the information disclosure statement filed 12/01/2020 have been provided in the local file wrapper. Although these documents are present as part of US 15/907572, the Examiner requests Applicant ensure that a copy of any newly cited foreign patent documents or non-patent literature be provided in the future. See MPEP 609.05(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0118393 (“Oskarsson”; cited in IDS of 12/01/2020) in view of US 2015/0144229 (“Ando”) and US 2004/0028940 (“Toyama”), as evidenced by “Precipitation Hardening”, 1999, European Aluminum Association, Page 6, lines 13-14 (“Jacobs”).
Regarding claim 1, Oskarsson teaches a method of manufacturing a fin material made of an aluminum alloy for heat exchangers ([0002]), the method comprising: a step of casting to obtain an ingot ([0020], L 2-3) having a composition ([0020], L 3-9) that is compared to that of the instant claim in Table 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the composition taught by Oskarsson is equivalent to or encompasses the claimed composition for each constituent element.
It is noted that Oskarsson teaches composition in terms of weight percentage, whereas the instant claim is in terms of mass percentage. The Examiner asserts that an ordinarily skilled artisan would have been capable of converting form one unit to the other, and would have expected the two quantities to overlap in the exact same manner upon doing so.
Further, Oskarsson teaches a step of hot rolling the ingot without being subject to homogenizing treatment beforehand to obtain a hot-rolled material ([0020], L 17-19). Oskarsson teaches that the temperature to which the ingot is pre-heated to before hot rolling is preferably between 400°C and 520°C ([0020], L 10-12). Such a temperature range overlaps substantially with the claimed range of 380-480°C – thus, a prima facie case of obviousness exists (MPEP 2144.05 I). Oskarsson then teaches a step of cold-rolling the hot-rolled material to obtain a fin material made of an aluminum alloy for heat exchangers ([0020], L 21-23). Oskarsson further teaches a step of intermediate annealing ([0020], L 19-21) and/or final annealing ([0020], L 23-28).
Moreover, with respect to the obtained product, Oskarsson teaches that the fin material made of an aluminum alloy for heat exchangers has a number density of particles with a circle-equivalent diameter of 50-400 nm most preferably in the range of 1.4 and 7.0*106 particles/mm2 ([0020], L 30-31). 
Oskarsson and the present claim are measuring slightly different quantities. Oskarsson is measuring the number density of particles having a circle-equivalent diameter of 50-400 nm, or 0.05-0.4 μm, while the present claim is measuring the number density of particles having a circle-equivalent diameter of 0.025-0.4 μm. The range of diameters being counted in the number density of Oskarsson is narrower than the range of diameters being counted in the present application. Thus, if the same standard used in the present application were used to measure the number density of particles in Oskarsson, the value returned would be the same or even greater. 
Upon examining the two quantities and in light of this discrepancy of measurement ranges, the number density of particles having a circle-equivalent dimeter of 0.025-0.4 μm in Oskarsson overlaps significantly with the claimed number density range (3.0*106 particles/mm2 or greater). The lower end point of the range disclosed in Oskarsson would only increase if comparing the diameters from 0.025-0.4 μm, as the range of diameters covered is increasing. This would bring the lower endpoint of the range in Oskarsson even closer to the lower endpoint of the claimed range.
A prima facie case of obviousness exists, as the range of circle-equivalent diameters counted in the number density measurements of Oskarsson and the present application have substantial overlap, and the range of number densities of particles having a circle-equivalent diameter of 0.05-0.4 μm taught by Oskarsson overlaps significantly with the claimed range in the present claim (see MPEP 2144.05 I).
Oskarsson does not explicitly teach a temperature range at which hot rolling is performed until the total rolling ratio reaches 50%.
Ando teaches a high-strength aluminum alloy sheet which may be used as a heat exchanger component, and the method of producing this sheet ([0002]). Ando teaches that during hot rolling of the cast material, hot rolling is initiated at a temperature of 400-500°C ([0058]), similar to the hot rolling temperature of Oskarsson. Ando teaches that during hot rolling, the material, having an initial thickness of 250-800 mm, is reduced by 50 mm (thereby achieving a rolling reduction ratio of 6.25-20%) at a temperature of 400-450°C ([0061]), and is reduced to a total thickness of 20 mm (thereby achieving a rolling reduction ratio of a 92-97.5%) at a temperature of 300-400°C ([0062]). Ando teaches that such processing parameters prevents/suppresses the excessive separation of intermetallic compounds in the hot-rolled material ([0061], L 1-7; [0063], L 1-8).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Ando within Oskarsson, and, during hot rolling, set a temperature range of the material to 400-450°C until a hot rolling reduction ratio of 6.25-20% is achieved, and then set a temperature range of the material to 300-400°C until a hot rolling reduction ratio of 92-97.5% is achieved. Such processing parameters may prevent/suppress the excessive separation of intermetallic compounds in the hot-rolled material.
The Examiner notes that although modified Oskarsson does not explicitly teach what temperature the material is set to during hot rolling until a 50% reduction ratio, but it can be derived from the teachings of Ando that said temperature would fall within the temperature range of 300-450°C. Such a temperature range substantially overlaps with the claimed range of 360-480°C. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Oskarsson does not explicitly teach the temperature at which intermediate and/or final annealing takes place. However, Oskarsson does teach that this annealing is meant to deliver the material in a designated temper ([0022]). Oskarsson teaches embodiments of the process in which the material is delivered in the H14 (intermediate annealing before strain hardening i.e. cold rolling ([0044], L 3-4)), H18 (no annealing, strain-hardened i.e. cold rolled ([0047], L 10)), H22 (final recovery annealing to ¼ hardness after strain hardening i.e. cold rolling ([0022], L 5-6)), H24 (final recovery annealing to ½ hardness after strain hardening i.e. cold rolling ([0022], L 5-6)), H26 (final recovery annealing to ¾ hardness after strain hardening i.e. cold rolling ([0022], L 5-6)), and O (fully final annealed ([0047], L 9-10)) tempers, for example (Table 1). Oskarsson teaches that the annealing temperature may be adjusted accordingly to deliver the material in the desired temper ([0022], L 6-9).
It would have been obvious to an ordinarily skilled artisan to adjust the intermediate/final annealing temperature of the method taught by Oskarsson, in order to deliver the obtained product in the designated temper, whether it be H14, H22, H24, H26, or O temper.
Additionally and/or alternatively, Toyoma teaches an aluminum alloy fin material for heat exchangers, and a method for forming such material ([0002]). Toyoma teaches that during cold rolling, the product is intermediately annealing at a temperature of 280°C or less ([0051], L 20-21). Toyoma teaches that by setting the annealing temperature to the taught range, which is lower than the recrystallization temperature of the aluminum alloy, a fiber structure may be achieved ([0051], L 5-11). Such structure is in contrast to a recrystallization structure, which has regions of varying strength, causing the shape of R-shaped portions to vary when corrugating the fin material, and ultimately decreasing the joining rate by brazing ([0026]).
It would have been obvious to an ordinarily skilled artisan to limit the intermediate/final annealing of the process taught by Oskarsson to a maximum of 280°C in order to prevent recrystallization of the fin material, as suggested by Toyoma. Preventing formation of a recrystallization structure in the fin material is advantageous as the recrystallization structure may result in deleterious effects, such as the generation of regions having varying strength throughout the fin, and a decrease in the joining rate by brazing.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the annealing temperature range taught by modified Oskarsson of up to 280°C encompasses the claimed range of 100-280°C.
Oskarsson does not explicitly state the amount of Mn in the alloy that is present in solid solution. 
The amount of Mn in solid solution depends directly on the overall composition of the alloy and the proportion of Mn that has precipitated as intermetallic compounds. Mn exists either in the solid solution matrix or as precipitating particles (Jacobs: P 6, L 13-14). As discussed previously, Oskarsson teaches an identical Mn content to the claimed Mn content. 
The alloy in Oskarsson also has a number density of particles with a circle-equivalent diameter in the range of 0.025-0.4 μm that overlaps significantly with the claimed range of the present claim (see paragraph above addressing number density). As disclosed in the specification of the present application, this number density quantifies the total amount of precipitates formed out of solid solution (Instant Application: [0025], L 1-5). Further, as discussed throughout, the processing method taught by Oskarsson is substantially similar to the claimed processing method. 
Since the alloy obtained by the processing method taught by Oskarsson has an amount of Mn equal to the present claim, the number density of particles with a circle-equivalent diameter of 0.025-0.4 μm overlaps significantly with the claimed range, and the processing method taught by modified Oskarsson is substantially similar to the present claim, a person having ordinary skill in the art would expect that the amount of Mn in solid solution is in a range that would overlap significantly with the claimed range of less than 0.3 wt%, as the amount of Mn in solid solution is the amount that has not precipitated into second-phase particles, which is measured directly by the number density of second-phase particles.
Regarding claim 2, Oskarsson teaches a composition ([0020], L 3-9) that is compared to that of the instant claim in Table 2.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the composition taught by Oskarsson is equivalent to or encompasses the claimed composition for each required constituent element.
It is noted that Oskarsson teaches composition in terms of weight percentage, whereas the instant claim is in terms of mass percentage. The Examiner asserts that an ordinarily skilled artisan would have been capable of converting form one unit to the other, and would have expected the two quantities to overlap in the exact same manner upon doing so.
Regarding claims 3 and 4, Oskarsson teaches that the fin material made of an aluminum alloy for heat exchangers has a number density of particles with a circle-equivalent diameter of 50-400 nm most preferably in the range of 1.4 and 7.0*106 particles/mm2 ([0020], L 30-31). 
Oskarsson and the present claim are measuring slightly different quantities. Oskarsson is measuring the number density of particles having a circle-equivalent diameter of 50-400 nm, or 0.05-0.4 μm, while the present claim is measuring the number density of particles having a circle-equivalent diameter of 0.025-0.4 μm. The range of diameters being counted in the number density of Oskarsson is narrower than the range of diameters being counted in the present application. Thus, if the same standard used in the present application were used to measure the number density of particles in Oskarsson, the value returned would be the same or even greater. 
Upon examining the two quantities and in light of this discrepancy of measurement ranges, the number density of particles having a circle-equivalent dimeter of 0.025-0.4 μm in Oskarsson overlaps significantly with the claimed number density range (4.0*106 particles/mm2 or greater). The lower end point of the range disclosed in Oskarsson would only increase if comparing the diameters from 0.025-0.4 μm, as the range of diameters covered is increasing. This would bring the lower endpoint of the range in Oskarsson even closer to the lower endpoint of the claimed range.
A prima facie case of obviousness exists, as the range of circle-equivalent diameters counted in the number density measurements of Oskarsson and the present application have substantial overlap, and the range of number densities of particles having a circle-equivalent diameter of 0.05-0.4 μm taught by Oskarsson overlaps significantly with the claimed range in the present claim (see MPEP 2144.05 I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735